Title: To James Madison from Robert C. Foster, 22 June 1822
From: Foster, Robert C.
To: Madison, James


                
                    Dear sir,
                    Nashville June 22d 1822
                
                It may be deemed a trespass for a stranger to address you and that too on business of a private nature, but trust your goodness will pardon the liberty, when I say to you, I am not personally acquainted with any man in your County, and that as Guardian for some amiable orphan Children, I want information on a subject relative to their interest. Some years ago perhaps Eight or nine, John S. Woods of the County of Orange Virginia died leaving a will (which is of record here) in which he gave all his estate real & personal to the Children of James Camp who married a sister of Said Woods. By virtue of that will I have received as guardian for the children Twenty odd negroes, and recently I am advised that the records of Orange County will shew that the said John S. Woods has a claim to a negro woman and her issue. Now Sir to this particular I beg your attention; who it was that made this deed or bill of Sale and who has the negroes in possession, and any other information that may shed light on the subject: to the intent that I as guardian may do my duty in obtaining said negro or negroes if they be the property of Said Children.
                I assure you Sir I feel great delicacy in addressing you on this subject but beleiving the man who with so much dignity filled the first office in this great republic will not on returning to the peaceful abode of private life think himself exempt from assisting the Fatherless children.
                Should it not be convenient for you to give this business personal attention, please hand this letter to some friend who would attend to the business. Respectfully Yr Mo Obt Servt
                
                    Robt. C. Foster
                
            